           Case 1:21-cv-06311-LTS Document 8 Filed 08/23/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELLIOT M. HIRSCH,
                           Plaintiff,
                    -against-
JOANNE D. QUINONES, Justice of the                                    21-CV-6311 (LTS)
Supreme Court Kings County State of New
York; NANCY T. SUNSHINE, County Clerk,                             ORDER OF DISMISSAL
Supreme Court Kings County; LETITIA
JAMES, Attorney General, representing the
State of New York,
                           Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is appearing pro se, brings this action under 42 U.S.C. § 1983, alleging that

Defendants violated his constitutional rights under the First and Fourteenth Amendments to the

United States Constitution. Plaintiff seeks preliminary injunctive relief.

       By order dated August 17, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). For the reasons set forth below, the Court

dismisses the complaint because Plaintiff seeks relief from individuals who are immune from

such relief and denies as moot Plaintiff’s request for injunctive relief.

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se
          Case 1:21-cv-06311-LTS Document 8 Filed 08/23/21 Page 2 of 7




pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise

the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).

                                        BACKGROUND

       The claims raised in this action arise out of Plaintiff’s ongoing divorce proceedings,

pending in New York Supreme Court, Kings County. Plaintiff sues Justice Joanne Quinones, the

justice presiding over the proceedings; Nancy Sunshine, the County Clerk for Kings County

Supreme Court; and Attorney General Letitia James, who is representing the State of New York

in actions Plaintiff has filed in other venues against the State concerning Justice Quinones’

rulings in the divorce proceedings.

       The following facts are taken from the complaint:

       On May 20, 2021, Judge Quinones issued an order denying me the ability to
       proceed as a poor person pursuant to New York Civil Practice Laws and Rules
       Section (CPLR) 1101. On June 23, 2021, the Court of Claims Presiding Justice
       Richard E. Sise issued an order under claim number 136380 (a lawsuit against the
       State of New York representing Judge Quinones) allowing me to proceed without
       paying filing fees pursuant to CPLR 1101. On or about July 10, 2021, the Chief
       Federal District Court Judge of New Jersey, Honorable Freda L. Wolfson, allowed
       me to proceed under IFP status in Federal Court on a tort claim based complaint.
       On the May 20, 2021, order, Judge Quinones stated false statements of fact
       claiming that I have filed “voluminous, frivolous motions.” Prior to Justice
       Quinones being assigned to the divorce action, no Justice of the Supreme Court
       declared any of my motions frivolous. Justice Quinones falsely claimed that I
       filed frivolous motions because in fact, none of those motions were ever
       addressed and they were simply either removed from the NYSCEF system or
       were never processed.

(ECF 2, at 2-3.)

       Plaintiff alleges that Justice Quinones “incorrectly deemed frivolous” Plaintiff’s motions

and never issued “a final determination regarding any prior motions.” (Id. at 4.) He also alleges

that Justice “Quinones has directed the county clerk to reject any motions [he] submit[s] without

a fee” and “under the direction of [Justice] Quinones,” the Kings County Supreme Court “will


                                                 2
           Case 1:21-cv-06311-LTS Document 8 Filed 08/23/21 Page 3 of 7




not process any motions [Plaintiff] submit[s] unless [he] pay[s] the filing fee, even if [he]

request[s] poor person relief pursuant to CPLR 1101.” (Id. at 4.)

        Plaintiff’s claims against Attorney General James arise out of her representation of “the

State of New York on multiple Court of Claims lawsuits [he] ha[s] commenced against the State

based on [Justice] Quinones’ actions.” (Id.)

        Plaintiff argues that Justice Quinones has denied him his First Amendment right to access

the courts. (Id. at 5.) Specifically, he claims that “Justice Quinones has essentially precluded

[him] from having access to Supreme Court Kings County by forcing [him] to pay for motions

and request her permission prior to filing any motions.” (Id.) He also argues that “Justice

Quinones is violating [his] fundamental right of privacy [under the Fourteenth Amendment];

namely getting divorce with [his] ability to defend [him]self in the action.” (Id. at 6.) Finally, he

argues that Justice Quinones has violated his procedural due process and equal protection rights

by denying him the right to proceed as a poor person.

        Plaintiff seeks an order from this Court directing Justice Quinones to permit Plaintiff to

proceed as a poor person and “a permanent injunction enjoining [Justice] Quinones from

removing poor person status absent clear evidence that [Plaintiff] can afford the fees associated

with the divorce action.” (Id. at 8.)

                                           DISCUSSION

A.      Claims against Justice Quinones

        Judges are absolutely immune from suit for damages for any actions taken within the

scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts

arising out of, or related to, individual cases before the judge are considered judicial in nature.”

Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot

overcome judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from


                                                  3
           Case 1:21-cv-06311-LTS Document 8 Filed 08/23/21 Page 4 of 7




liability, judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d

47, 51 (2d Cir. 1994). In addition, as amended in 1996, section 1983 provides that “in any action

brought against a judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated or declaratory relief

was unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       Plaintiff’s claims against Justice Quinones arise out of the justice’s rulings in Plaintiff’s

divorce proceedings. Such rulings and actions were within the scope of Justice Quinones’s

judicial capacity and jurisdiction. The Court therefore dismisses Plaintiff’s claims against Justice

Quinones under the doctrine of judicial immunity and as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i), (iii); Mills v. Fischer, 645 F.3d 176, 177 (2d Cir. 2011) (“Any claim

dismissed on the ground of absolute judicial immunity is ‘frivolous’ for purposes of [the in

forma pauperis statute].”); Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (“A complaint

will be dismissed as ‘frivolous’ when ‘it is clear that the defendants are immune from suit.’”

(quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989))).

B.     Claims against County Clerk Sunshine

       Absolute judicial immunity has been extended to those nonjudicial officers who perform

acts that are “‘functionally comparable’ to that of a judge’” or “are integrally related to an

ongoing judicial proceeding.” Mitchell v. Fishbein, 377 F.3d 157, 172 (2d Cir. 2004) (citations

omitted). Courts have held that this quasi-judicial immunity applies to other individuals when


                                                  4
           Case 1:21-cv-06311-LTS Document 8 Filed 08/23/21 Page 5 of 7




they are “performing discretionary acts of a judicial nature.” Oliva v. Heller, 839 F.2d 37, 39 (2d

Cir. 1988). Court clerks, for example, are immune from suit “for performance of tasks which are

judicial in nature and an integral part of the judicial process.” Rodriguez v. Weprin, 116 F.3d 62,

66 (2d Cir. 1997); see also McKeown v. N.Y. State Comm’n on Judicial Conduct, 377 F. App’x

121 (2d Cir. 2010) (grievance committee counsel); Stephens v. Sullivan & Cromwell LLP, No.

15-CV-1251 (LGS), 2015 WL 1608427, at *3 (S.D.N.Y. Apr. 9, 2015) (county clerk). In

addition, court clerks “are absolutely immune from suit for ‘functions which are administrative

in nature if the task was undertaken pursuant to the explicit direction of a judicial officer or

pursuant to the established practice of the court.’” Garcia v. Hebert, No. 08-CV-0095 (DFM),

2013 WL 1294412, at *12 (D. Conn. Mar. 28, 2013) (quoting Humphrey v. Court Clerk for the

Second Circuit, No. 5:08-CV-0363, 2008 WL 1945308, at *2 (N.D.N.Y. May 1, 2008)).

       Plaintiff alleges that County Clerk Sunshine, at the direction of Justice Quinones, has

rejected motions he has attempted to file without a filing fee. Because Sunshine’s acts are

judicial in nature and taken at the direction of a judicial officer, Plaintiff’s claims brought against

this defendant are dismissed under the doctrine of judicial immunity. See 28 U.S.C.

§ 1915(e)(2)(B)(iii)

C.     Claims against Attorney General James

       “As a general principle, a government attorney is entitled to absolute immunity when

functioning as an advocate of the [government] in a way that is intimately associated with the

judicial process.” See Mangiafico v. Blumenthal, 471 F.3d 391, 396 (2d Cir. 2006) (citing Imbler

v. Pachtman, 424 U.S. 409, 430 (1976)). This doctrine of absolute immunity for government

attorneys covers “the functions of a government attorney ‘that can fairly be characterized as

closely associated with the conduct of litigation or potential litigation’ in civil suits—including




                                                   5
             Case 1:21-cv-06311-LTS Document 8 Filed 08/23/21 Page 6 of 7




the defense of such actions.” Id. (quoting Barrett v. United States, 798 F.2d 565, 572 (2d Cir.

1986)).

          Here, Plaintiff’s claims against James are based on actions within the scope of her official

duties as a government attorney representing the State of New York in the New York State Court

of Claims in cases brought by Plaintiff against the State of New York. Therefore, these claims

are dismissed because they seek monetary relief against a defendant who is immune from suit.

See 28 U.S.C. § 1915(e)(2)(b)(iii).

                                 DENIAL OF LEAVE TO AMEND

          Generally, a court should not dismiss a pro se complaint “without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting Chavis v.

Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks omitted)). But a court has

inherent power to dismiss without leave to amend or replead in “where … the substance of the

claim pleaded is frivolous on its face,” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988)

(citation omitted), or where amendment would otherwise be futile, Hill v. Curcione, 657 F. 3d

116, 123-24 (2d Cir. 2011).

          Because the defects in Plaintiff’s complaint cannot be remedied, the Court declines to

grant him leave to amend his complaint.

                                             WARNING

          Since May 9, 2021, Plaintiff, who resides in New Jersey, has filed five cases in this

Court, including this action, concerning events that occurred in Kings County, New York. See,

e.g., Hirsch v. Maestro, ECF 1:21-CV-6055, 2 (S.D.N.Y. July 16, 2021) (transferred to the

Eastern District of New York); Hirsch v. Miles, ECF 1:21-CV-5637, 2 (S.D.N.Y. July 1, 2021)




                                                   6
           Case 1:21-cv-06311-LTS Document 8 Filed 08/23/21 Page 7 of 7




(same); Hirsch v. Wade, ECF 1:21-CV-4836, 2 (S.D.N.Y. July 16, 2021) (same); Hirsch v.

Shammah, ECF 1:21-CV-4157, 2 (S.D.N.Y. July 6, 2021) (same).

       Although the claims raised in this action also arose in Kings County, New York, the

Court declines to transfer this action to the Eastern District of New York because such a transfer

would not be in the interest of justice. See 28 U.S.C. § 1404 (a) (“in the interest of justice, a

district court may transfer any civil action to any other district or division where it might have

been brought”). In light of Plaintiff’s recent litigation history, the Court warns Plaintiff that the

future filing in this Court of frivolous actions and actions concerning events arising outside of

this District will result in an order barring Plaintiff from filing new actions IFP without prior

permission. See 28 U.S.C. § 1651.

                                          CONCLUSION

       Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(i), (iii).

       Plaintiff’s request for a preliminary injunction (ECF 5) is denied as moot.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    August 23, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                   7
